Citation Nr: 0925555	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-28 309	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 to October 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

This case was previously before the Board in June 2007, when 
the claim was remanded for further development.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).    

In late April 2009, the Veteran requested an in-person 
hearing before the Board.  On May 13, 2009, before the 
correspondence was associated with the file, the Board issued 
a decision on the claim.  In May 2009, she submitted a motion 
to vacate the Board's May 13, 2009 decision, to afford her 
the right to a hearing before the Board. 

The provisions of 38 U.S.C.A. § 7107(b) indicate that the 
Board shall decide an appeal only after affording an 
appellant an opportunity for a hearing. Because the Veteran 
requested a hearing before the Board's May 13, 2009, decision 
was rendered, that decision will be vacated in order to 
afford her the due process right to a hearing.

Accordingly, the May 13, 2009, Board decision addressing the 
issue of service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, is vacated. 



	                        
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

